Allowable Subject Matter
1. 	Claims 1-12 are allowable over the prior art of records.
2.	The following is an examiner’s statement of reasons for allowance:

Geiger et al., US Patent No. 9,612,922, teaches a computer system includes at least two COTS processor cores and an evaluating device connected to the at least two COTS processor cores for evaluating output signals output by means of the at least two COTS processor cores. The evaluating device includes a comparator for pair-wise comparison of the respective generated output signals with each other. The comparator also outputs a comparison signal corresponding to the respective comparison of the output signals. (Abstract, column 7, lines 4-32, FIG. 1).

Shimomura et al., US Patent No. 5,848,238, teaches an information processing system has a plurality of processor circuits, each of the processor circuits including internal circuits and an internal processing result outputting circuit, the system having an internal data selection circuit connected to each of the processor circuits and at least one fault detection circuit. The internal processing result outputting circuit of each of the processor circuits outputs respective result data processed by respective ones of the internal circuits in the processor circuit. Each of the internal data selection circuit selects and outputs one selected result data output from the internal processing result outputting circuit of each of the processor circuits, at a predetermined timing.  (Abstract, column 8, lines 3-65, FIG. 2).

Raina, US Patent No. 6,134,675, teaches a method of testing a multi-core processor that includes the steps of receiving a plurality of input signals from a plurality of processor cores (100), and producing an output signal corresponding to a disable state when at least two of the plurality of input signals represent a different logic 

Regarding claim 1, the prior art of records fail to disclose or suggest the combination of claim elements of claim 1 including, an integrated circuit device comprising: a first processing unit which receives a first clock and includes a first input node and a first output node, the first processing unit configured to output, at the first output node, data that is obtained by first processing of data at the first input node; a second processing unit which receives the first clock and includes a second input node and a second output node, the second processing unit being coupled to the first input node at the second input node and configured to output, at the second output node, data that is obtained by the first processing of data at the second input node; a third processing unit which receives a second clock of a shorter cycle than a cycle of the first clock and includes a third input node, a fourth input node, a third output node, and a fourth output node, the third processing unit being coupled to the first input node at the third input node and the fourth input node, configured to output, from the third output node, data that is obtained by the first processing of data at the third input node, and configured to output, at the fourth output node, data that is obtained by the first processing of data at the fourth input node; and a determination unit which includes a fifth input node coupled to the first output node, a sixth input node coupled to the second output node, a seventh input node coupled to the third output node, and an eighth input node coupled to the fourth output node, the determination unit being configured to output a first signal based on data at the fifth input node, data at the sixth input node, data at the seventh input node, and data at the eighth input node..

The remaining claims, not specifically mentioned, are allowed for the same rationale as set for their dependent claims.
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferable accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 7:30AM-4:00 PM.  The Group Fax No. 571-273-8300.
Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the TC2100 central telephone number is (571) 272-2100.




/RAYMOND N PHAN/
Primary Examiner, Art Unit 2185